Citation Nr: 0716008	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  03-36 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In September 2005, the Board remanded the 
veteran's claim for additional development.


FINDING OF FACT

The veteran has hepatitis C that is likely attributable to 
his active military service.


CONCLUSION OF LAW

The veteran has hepatitis C that is the result of disease or 
injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  The veteran contends that 
he contracted hepatitis C during active military service, 
specifically while serving in the Republic of Vietnam.  He 
believes that he should be awarded service connection for 
that disease.

A review of the medical records reflects that the veteran has 
a current diagnosis of hepatitis C.  This was first 
documented in May 2002 at the VA Medical Center Detroit, 
Michigan.  The veteran's service medical records are devoid 
of complaints of or treatment for any problem to which 
hepatitis C might be attributed.

In a January 2003 notice letter, the RO listed several risk 
factors that pertain to hepatitis C infections and asked the 
veteran to identify which risk factors applied to him.  
Through statements and hearing testimony before the RO, the 
veteran stated that his risk factors during military service 
were a blood transfusion and high-risk sexual activity.  
Specifically, the veteran asserted that he was given a blood 
transfusion after he injured his right shoulder.  He also 
stated that he engaged in frequent sexual activity in Vietnam 
and during a trip to the Philippines.

Pursuant to the Board's September 2005 remand, a VA 
examination was scheduled in order to confirm the veteran's 
diagnosis and to obtain a medical opinion as to whether the 
veteran's hepatitis C was the result of a disease or injury 
incurred during his military service.  In a September 2005 VA 
examination report, the examiner provided a diagnosis of 
hepatitis C based on recent laboratory data.  The examiner 
reported that the veteran gave a history of being exposed to 
multiple sexual partners during his stay in Vietnam.  The 
examiner opined that the veteran's hepatitis C was most 
likely secondary to a high-risk lifestyle with a history of 
multiple sexual partners in the remote past.  The year 1978 
was referred to in the report, but it is apparent that the 
examiner was referring to the veteran's military service in 
Vietnam, which occurred a decade earlier, when discussing the 
timing of the risk factor of multiple sexual partners.

Although there is no objective evidence that the veteran 
engaged in high-risk sexual activity during military service, 
he is competent to report on factual matters of which he has 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Although the veteran has provided 
inconsistent statements about certain matters relating to his 
claim, he appears to be consistent in his assertions that he 
had multiple sexual partners while on active duty.  Given his 
other high-risk behaviors, especially with respect to drugs, 
the Board finds that his statements regarding multiple sex 
partners are credible.

In this case, there is a current diagnosis of hepatitis C.  
The veteran has also adequately identified an in-service risk 
factor for hepatitis C infection as requested by VA.  Lastly, 
the VA examiner provided a competent medical nexus opinion 
regarding the etiology of the veteran's hepatitis C, which 
linked the current diagnosis to the in-service risk factor.  
For these reasons, the Board finds that, when resolving 
reasonable doubt in the favor or the veteran, his hepatitis C 
is as likely as not attributable to his active military 
service.  See 38 C.F.R. § 3.102, 3.303 (2006).  Consequently, 
service connection for hepatitis C is warranted.


ORDER

Service connection for hepatitis C is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


